[exhibit101amendment001.jpg]
EXHIBIT 10.1 – EXECUTION VERSION AMENDMENT NO. 1 TO TERM LOAN CREDIT AGREEMENT
AMENDMENT NO. 1 dated as of May 7, 2020 (this “Amendment”) to TERM LOAN CREDIT
AGREEMENT dated as of June 3, 2019 (the “Credit Agreement”), among LABORATORY
CORPORATION OF AMERICA HOLDINGS, a Delaware corporation (the “Borrower”), the
LENDERS party hereto and BANK OF AMERICA, N.A., as Administrative Agent. W I T N
E S S E T H : WHEREAS, the Borrower has requested that the Credit Agreement be
amended as set forth herein; and WHEREAS, the Administrative Agent and the
Required Lenders executing this Amendment as a Lender are willing to amend the
Credit Agreement on the terms set forth herein; NOW, THEREFORE, in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: Section 1. Defined Terms; References. Unless otherwise specifically
defined herein, each term used herein that is defined in the Credit Agreement
has the meaning assigned to such term in the Credit Agreement. Section 2.
Amendments. Each of the parties hereto agrees that, effective on the Amendment
Effective Date (as defined below), the Credit Agreement shall be amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth on the pages of the Credit Agreement
attached as Exhibit A hereto. Section 3. Representations and Warranties. The
Borrower represents and warrants as to itself and its Subsidiaries to the other
parties hereto that: (a) the execution, delivery and performance of this
Amendment are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action; (b)
this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and (c) the representations and warranties
contained in the Credit Agreement and any other Loan Document are true and
correct in all material respects (other than any such representation 1



--------------------------------------------------------------------------------



 
[exhibit101amendment002.jpg]
and warranty that is already qualified by materiality or “Material Adverse
Effect” in the text thereof, in which case such representation and warranty
shall be true in all respects) on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects on and as of such earlier date. Section 4. Effectiveness.
This Amendment shall become effective as of the first date on which the
following conditions precedent have been satisfied (or waived in accordance with
Section 10.01 of the Credit Agreement) (the “Amendment Effective Date”): (a) the
Administrative Agent (or its counsel) shall have received from the Borrower, the
Required Lenders and the Administrative Agent either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include .pdf or facsimile
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment; (b) the Administrative Agent (or its
counsel) shall have received a certificate, dated the Amendment Effective Date
and signed by the President and Chief Executive Officer, a Vice President or a
Financial Officer of the Borrower, confirming (i) the accuracy of the
representations and warranties set forth in Section 3 of this Amendment and (ii)
the absence of any Default or Event of Default; (c) all fees and out-of-pocket
expenses of the Administrative Agent and its applicable Affiliates required to
be paid on or before the Amendment Effective Date pursuant to (i) Section 10.04
of the Credit Agreement and (ii) that certain Fee Letter, dated as of the date
hereof, between the Borrower and BofA Securities, Inc., shall have been paid;
and (d) the Borrower shall have paid all reasonable and documented out-of-pocket
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least three (3) days prior to the Amendment Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Amendment Effective Date (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent). Section 5. Governing Law.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the conflicts of law principles
thereto and to the extent that such principles would direct a matter to another
jurisdiction. [Signature Pages Follow] 2



--------------------------------------------------------------------------------



 
[exhibit101amendment003.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written. LABORATORY CORPORATION OF AMERICA
HOLDINGS, a Delaware corporation By: /s/ Glenn A. Eisenberg Name: Glenn A.
Eisenberg Title: Executive Vice President, Chief Financial Officer and Treasurer
[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment004.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Aamir Saleem Name: Aamir
Saleem Title: Vice President [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment005.jpg]
BANK OF AMERICA, N.A., as a Lender By: /s/ Joseph L. Corah Name: Joseph L. Corah
Title: Director [Signature Page to Amendment No. 1 to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment006.jpg]
WELLS FARGO BANK, N.A., as a Lender By: /s/ Darin Mullis Name: Darin Mullis
Title: Managing Director [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment007.jpg]
Truist Bank, formerly known as Branch Banking and Trust Company, as a Lender By:
/s/ Max N Greer III Name: Max N Greer III Title: Senior Vice President
[Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment008.jpg]
PNC Bank, N.A., as a Lender By: /s/ Matthew O. Burge Name: Matthew O. Burge
Title: Senior Vice President [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment009.jpg]
TD BANK, N.A., as a Lender By: /s/ Alan Garson Name: Alan Garson Title: Senior
Vice President [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment010.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Maria Massimino Name: Maria
Massimino Title: Vice President [Signature Page to Amendment No. 1 to Second
Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment011.jpg]
CITIBANK, N.A., as a Lender By: /s/ Michael S. Chen Name: Michael S. Chen Title:
Director [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment012.jpg]
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By: /s/ Gordon Yip
Name: Gordon Yip Title: Director By: /s/ Jill Wong Name: Jill Wong Title:
Director [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment013.jpg]
FIFTH THIRD BANK, National Association, as a Lender By: /s/ Tamara Dowd Name:
Tamara Dowd Title: Director [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment014.jpg]
THE BANK OF NEW YORK MELLON, as a Lender By: /s/ Clifford A. Mull Name: Clifford
A. Mull Title: Director [Signature Page to Amendment No. 1 to Second Amended and
Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment015.jpg]
Citizens Bank, N.A., as a Lender By: /s/ Mark Guyeski Name: Mark Guyeski Title:
Vice President [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment016.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Antje Focke Name: Antje Focke
Title: Executive Director [Signature Page to Amendment No. 1 to Second Amended
and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment017.jpg]
KeyBank National Association, as a Lender By: /s/ Thomas A. Crandell Name:
Thomas A. Crandell Title: Senior Vice President [Signature Page to Amendment No.
1 to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment018.jpg]
MUFG Bank, LTD., as a Lender By: /s/ Jack Lonker Name: Jack Lonker Title:
Director [Signature Page to Amendment No. 1 to Second Amended and Restated
Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101amendment019.jpg]
Exhibit A [Attached.]



--------------------------------------------------------------------------------



 
[exhibit101amendment020.jpg]
EXHIBIT A Conformed through Amendment No. 1 to Term Loan Credit Agreement, dated
as of May 7, 2020 Deal CUSIP: 50540QAQ7 Term Loan CUSIP: 50540QAR5 TERM LOAN
CREDIT AGREEMENT Dated as of June 3, 2019 (Amended as of May 7, 2020) among
LABORATORY CORPORATION OF AMERICA HOLDINGS, as the Borrower, BANK OF AMERICA,
N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent, and THE OTHER LENDERS PARTY HERETO BANK OF AMERICA, N.A. and
WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------



 
[exhibit101amendment021.jpg]
TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined
Terms. 1 1.02 Other Interpretive Provisions. 19 1.03 Accounting Terms. 1920 1.04
Rounding. 2021 1.05 Times of Day. 2021 1.06 Interest Rates. 2021 1.07 Divisions.
2021 ARTICLE II THE COMMITMENTS AND LOANS 2122 2.01 Commitments. 2122 2.02
Borrowing, Conversions and Continuations of Loans. 2122 2.03 [Reserved]. 2223
2.04 [Reserved]. 2223 2.05 Voluntary Prepayments of Loans. 2223 2.06 Termination
or Reduction of Aggregate Commitments. 2324 2.07 Repayment of Loans. 2324 2.08
Interest. 2324 2.09 Fees. 2425 2.10 Computation of Interest and Fees. 2425 2.11
Evidence of Debt. 2425 2.12 Payments Generally; Administrative Agent’s Clawback.
25 2.13 Sharing of Payments by Lenders. 2627 2.14 [Reserved]. 2728 2.15
Defaulting Lenders. 2728 2.16 Certain Permitted Amendments. 2829 ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY 2930 3.01 Taxes. 2930 3.02 Illegality.
3233 3.03 Inability to Determine Rates. 3334 3.04 Increased Costs. 3435 3.05
Compensation for Losses. 3536 3.06 Mitigation Obligations; Replacement of
Lenders. 3637 3.07 Survival. 3637 ARTICLE IV CONDITIONS PRECEDENT TO LOANS 3637
4.01 Conditions to Closing Date. 3637 ARTICLE V REPRESENTATIONS AND WARRANTIES
3839 5.01 Organization; Powers. 3839 5.02 Authorization. 3940 5.03
Enforceability. 3940 5.04 Governmental Approvals. 3940 5.05 Financial
Statements. 3940 5.06 No Material Adverse Change. 3940 5.07 [Reserved]. 4041
5.08 Litigation; Compliance with Laws. 4041 5.09 Federal Reserve Regulations.
4041 5.10 Investment Company Act. 4041 5.11 Use of Proceeds. 4041 i



--------------------------------------------------------------------------------



 
[exhibit101amendment022.jpg]
5.12 Tax Returns. 4041 5.13 No Material Misstatements. 4142 5.14 Employee
Benefit Plans. 4142 5.15 Environmental Matters. 4142 5.16 Senior Indebtedness.
4142 5.17 No Default. 4142 5.18 OFAC. 4142 5.19 Anti-Corruption Laws and
Sanctions. 4243 5.20 EEA Financial Institutions. 4243 ARTICLE VI AFFIRMATIVE
COVENANTS 4243 6.01 Existence; Businesses and Properties; Compliance with Laws.
4243 6.02 Insurance. 4243 6.03 Obligations and Taxes. 4243 6.04 Financial
Statements, Reports, etc. 4344 6.05 Litigation and Other Notices. 4445 6.06
Maintaining Records; Access to Properties and Inspections 4546 6.07 Use of
Proceeds 4546 6.08 Anti-Corruption Laws and Sanctions 4546 ARTICLE VII NEGATIVE
COVENANTS 4546 7.01 Subsidiary Indebtedness 4546 7.02 Liens 4647 7.03 Mergers,
Consolidations and Sales of Assets 4748 7.04 Business of Borrower and
Subsidiaries 4849 7.05 Maximum Leverage Ratio 4849 7.06 Organization Documents
4849 7.07 Sanctions 4850 7.08 Anti-Corruption Laws. 4950 ARTICLE VIII EVENTS OF
DEFAULT AND REMEDIES 4950 8.01 Events of Default. 4950 8.02 Remedies Upon Event
of Default. 5052 8.03 Application of Funds. 5152 ARTICLE IX ADMINISTRATIVE AGENT
5153 9.01 Appointment and Authority. 5153 9.02 Rights as a Lender. 5253 9.03
Exculpatory Provisions. 5253 9.04 Reliance by Administrative Agent. 5354 9.05
Delegation of Duties. 5354 9.06 Resignation of Administrative Agent. 5354 9.07
Non-Reliance on Administrative Agent and Other Lenders. 5455 9.08 No Other
Duties; Etc. 5456 9.09 Administrative Agent May File Proofs of Claim. 5556
ARTICLE X MISCELLANEOUS 5556 10.01 Amendments, Etc. 5556 10.02 Notices and Other
Communications; Facsimile Copies. 5758 10.03 No Waiver; Cumulative Remedies;
Enforcement. 5960 10.04 Expenses; Indemnity; and Damage Waiver. 6061 10.05
Payments Set Aside. 6163 10.06 Successors and Assigns. 6263 10.07 Treatment of
Certain Information; Confidentiality. 6566 10.08 Set-off. 6667 10.09 Interest
Rate Limitation. 6768 ii



--------------------------------------------------------------------------------



 
[exhibit101amendment023.jpg]
10.10 Counterparts; Integration; Effectiveness. 6768 10.11 Survival of
Representations and Warranties. 6768 10.12 Severability. 6769 10.13 Replacement
of Lenders. 6869 10.14 Governing Law; Jurisdiction; Etc. 6970 10.15 Waiver of
Right to Trial by Jury. 6971 10.16 Electronic Execution of Assignments and
Certain Other Documents. 7071 10.17 USA PATRIOT Act. 7072 10.18 No Advisory or
Fiduciary Relationship. 7072 10.19 Lender ERISA Representation. 7172 10.20
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
7273 10.21 Acknowledgement Regarding Any Supported QFCs. 7274 iii



--------------------------------------------------------------------------------



 
[exhibit101amendment024.jpg]
SCHEDULES 2.01 Commitments and Applicable Percentages 10.02 Certain Addresses
for Notices EXHIBITS A Form of Loan Notice B Form of Term Loan Note C [Reserved]
D Form of Compliance Certificate E Form of Assignment and Assumption iv



--------------------------------------------------------------------------------



 
[exhibit101amendment025.jpg]
TERM LOAN CREDIT AGREEMENT This TERM LOAN CREDIT AGREEMENT is entered into as of
June 3, 2019 among LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware
corporation (the “Borrower”), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent. The Borrower has requested that the Lenders
provide a term loan facility for the purposes set forth herein, and the Lenders
are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “2020 Amendment” means that
certain Amendment No. 1 to Term Loan Credit Agreement, dated as of May 7, 2020
(the “2020 Amendment Effective Date”), among the Borrower, the Lenders party
thereto and the Administrative Agent. “2020 Amendment Effective Date” has the
meaning specified in the definition of “2020 Amendment”. “Accepting Lender” has
the meaning specified in Section 2.16(a). “Acquisition” means the acquisition by
the Borrower or any Wholly Owned Subsidiary of (i) all or substantially all of
the assets of a Person or line of business of such Person where the aggregate
consideration (in whatever form) payable by the Borrower or any Subsidiary is
greater than or equal to 10% of the consolidated assets of the Borrower and its
Subsidiaries prior to giving effect to such Acquisition, or (ii) all or
substantially all of the Equity Interests of a Person who, after giving effect
to such Acquisition, constitutes a Material Subsidiary. “Administrative Agent”
means Bank of America in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 10.02 or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affected Financial Institution” means (a)
any EEA Financial Institution or (b) any UK Financial Institution.



--------------------------------------------------------------------------------



 
[exhibit101amendment026.jpg]
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Agent Parties” has the
meaning specified in Section 10.02(c). “Aggregate Commitments” means the
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
Commitments in effect on the Closing Date is EIGHT HUNDRED AND FIFTY MILLION
DOLLARS ($850,000,000). “Agreement” means this Credit Agreement, as amended from
time to time. “Applicable Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) represented by the
principal amount of such Lender’s Loans at such time over the aggregate
outstanding principal amount of the Loans at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. “Applicable Rate” means with respect to
Loans, the following percentages per annum, based upon the Debt Rating as set
forth below: Pricing Debt Rating Applicable Rate for Applicable Rate for Level
Eurodollar Rate Loans Base Rate Loans S&P Moody’s I > A- >A3 0.550% 0.000% II =
BBB+ Baa1 0.675% 0.000% III = BBB Baa2 0.800% 0.000% IV = BBB- Baa3 0.925%
0.000% V < BB+ <Ba1 1.175% 0.175% “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of the Borrower’s Index Debt; provided that (a) if each of
the respective Debt Ratings issued by the foregoing rating agencies falls within
a different pricing level listed above (the “Pricing Level”), then the Pricing
Level shall be set based on the higher of such Pricing Levels; provided,
however, that if there is a split in Debt Ratings of more than one level, the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply; (b) if the Borrower has only one Debt Rating, the Pricing
Level shall be set based upon the Pricing Level one level lower than such Debt
Rating; and (c) if the Borrower does not have any Debt Rating, Pricing Level V
shall apply. Initially, the Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to Section 4.01(f).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating, shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, if at any time prior to the end of the Compliance
Leverage Ratio Period a Compliance Certificate setting forth a Leverage Ratio in
excess of 4.50:1.00 is delivered 2



--------------------------------------------------------------------------------



 
[exhibit101amendment027.jpg]
pursuant to Section 6.04(c), Pricing Level V shall apply commencing on the first
Business Day immediately following the date that such Compliance Certificate is
delivered and ending on the date a Compliance Certificate setting forth a
Leverage Ratio of less than or equal to 4.50:1.00 is delivered pursuant to
Section 6.04(c), at which time the Applicable Rate shall be determined based
upon the Debt Ratings in accordance with the foregoing provisions of this
definition. “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. “Assignee Group” means two or
more Eligible Assignees that are Affiliates of one another or two or more
Approved Funds managed by the same investment advisor. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Synthetic
Lease of any Person, the capitalized amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease Obligation and (b) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
as reasonably determined by the Borrower in good faith. “Audited Financial
Statements” means the audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2018, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEAAffected Financial
Institution. “Bail-In Legislation” means, (a) with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law, rule,
regulation or requirement for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings). “BANA” means Bank
of America, N.A., in its capacity as joint lead arranger and joint book manager,
and its successors and assigns. “Bank of America” means Bank of America, N.A.
and its successors. “Base Rate” means for any day a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurodollar Rate plus 1.00%; provided
that if the Base Rate would otherwise be less than 0.00% the Base Rate shall be
deemed to be 0.00%. 3



--------------------------------------------------------------------------------



 
[exhibit101amendment028.jpg]
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. “Base Rate Loan” means a Loan that bears interest based on the Base
Rate. “Beneficial Ownership Regulation” means 31 C.F. R. §1020.230. “Benefit
Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”. “Borrower” has the meaning
specified in the introductory paragraph hereto. “Borrower Materials” has the
meaning specified in Section 6.04. “Borrowing” means a borrowing of Loans
pursuant to Section 2.01. “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day. “Capital Lease Obligations” of
any Person shall mean the obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change in Control”
means the occurrence of any of the following events: (a) any person or group
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 as in
effect on the date hereof) shall own directly or indirectly, beneficially or of
record, Equity Interests representing more than 40% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower or (b) a majority of the seats (other than vacant seats) on the board
of directors of the Borrower shall at any time cease to be occupied by persons
(i) who were members of the board of directors on the Closing Date, (ii) who
were nominated or elected to the board of directors, or whose 4



--------------------------------------------------------------------------------



 
[exhibit101amendment029.jpg]
nomination or election was approved, by individuals referred to in clause (i)
constituting at the time of such election, nomination or approval at least a
majority of the members of the board of directors or (iii) who were nominated or
elected to the board of directors, or whose nomination or election was approved,
by individuals referred to in clauses (i) and (ii) above constituting at the
time of such election, nomination or approval at least a majority of the board
of directors. “Closing Date” means the date on which all of the conditions
precedent set forth in Section 4.01 are satisfied or waived in accordance with
Section 10.01 and the Lenders have advanced the Loans pursuant to Section 2.01.
“Commitment” means, as to each Lender, its obligation to make Loans pursuant to
Section 2.01 in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D. “Compliance Leverage Ratio Period” has the meaning specified in
Section 7.05(b). “Confidential Information Memorandum” means the Confidential
Information Memorandum of the Borrower dated May 2019. “Consolidated EBITDA”
means, for any period for the Borrower and its Subsidiaries on a consolidated
basis, Consolidated Net Income for such period plus (a) without duplication and
to the extent deducted in determining such Consolidated Net Income, the sum of
(i) consolidated interest expense net of interest income for such period, (ii)
consolidated income tax expense for such period, (iii) all amounts attributable
to depreciation and amortization for such period and (iv) any extraordinary
charges and all non-cash write-offs and write-downs of amortizable and
depreciable items for such period, and minus (b) without duplication, to the
extent included in determining such Consolidated Net Income, any extraordinary
gains and all non-cash items of income for such period, all as determined in
accordance with GAAP. “Consolidated Net Income” means, for any period, the net
income or loss of the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP. “Consolidated Net Worth” means,
as of any date of determination, consolidated shareholders' equity of the
Borrower and its Subsidiaries as of that date determined in accordance with
GAAP. “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent. “Covered Party” has the meaning specified in Section 10.21(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. 5



--------------------------------------------------------------------------------



 
[exhibit101amendment030.jpg]
“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means when used with respect to Obligations, an
interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, in each case to the fullest extent
permitted by applicable Laws. “Defaulting Lender” means, subject to Section
2.15(b), any Lender that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within three (3)
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in writing or public statement) cannot be satisfied),
(c) has failed, within three (3) Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent or the Borrower that it will comply with its funding obligations; provided
that any such Lender shall cease to be a Defaulting Lender under this clause (c)
upon receipt of such confirmation by the Administrative Agent in a manner
reasonably satisfactory to the Administrative Agent or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, and each
other Lender promptly following such determination. “Designated Jurisdiction”
means any country or territory to the extent that such country or territory
itself is the subject of any Sanctions (as of the date of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria). “Disposition” or “Dispose” means the
sale, transfer, license, lease or other disposition (including any Sale and
Leaseback Transaction) of any property by the Borrower or any Subsidiary
(including the 6



--------------------------------------------------------------------------------



 
[exhibit101amendment031.jpg]
Equity Interests of any Material Subsidiary), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith where either (i) the
aggregate consideration (in whatever form) received by the Borrower or any
Subsidiary is greater than or equal to 10% of the consolidated assets of the
Borrower and its Subsidiaries prior to giving effect to such disposition or (ii)
such disposition constitutes the sale, assignment, transfer or disposal of all
or substantially all of the Equity Interests of a Subsidiary who, prior to
giving effect to such disposition, constitutes a Material Subsidiary, but
excluding (a) the sale, lease, license, transfer or other disposition of
inventory in the ordinary course of business; (b) the sale, lease, license,
transfer or other disposition in the ordinary course of business of surplus,
obsolete or worn out property no longer used or useful in the conduct of
business of the Borrower and its Subsidiaries; (c) any sale, lease, license,
transfer or other disposition of property to the Borrower or any Subsidiary; and
(d) any Involuntary Disposition. “Dollar” and “$” mean lawful money of the
United States. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Electronic
Signature” has the meaning specified in Section 10.16. ”Envigo Acquisition”
means the consummation by Borrower of the acquisition of the shares of Envigo
International Holdings, Inc. pursuant to the terms of the Transaction Agreement,
dated as of April 17, 2019, by and among Envigo International Holdings, Inc.,
Envigo RMS Holdings Corp., Covance Inc., Evolution Acquisition Corp., Covance
Preclinical Corporation and Lab Holdings, LLC. “Eligible Assignee” means any
Person that meets the requirements to be an assignee under Section 10.06(b)
(subject to such consents, if any, as may be required under Section
10.06(b)(ii)). “Environmental Laws” means all Laws, rules, regulations, codes,
ordinances, orders, decrees, judgments or injunctions issued, promulgated or
entered into by any Governmental Authority, relating to the environment, the
preservation or reclamation of natural resources, the management or release of
Hazardous Materials or to the effect of the environment on human health and
safety. “Environmental Liability” means liabilities, obligations, claims,
actions, suits, judgments or orders under or relating to any Environmental Law
for any damages, injunctive relief, losses, fines, penalties, fees, expenses
(including fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
action to address the on- or off-site presence, release of, or exposure to,
Hazardous Materials, (b) permitting and licensing, governmental administrative
oversight and financial assurance requirements, (c) any personal injury 7



--------------------------------------------------------------------------------



 
[exhibit101amendment032.jpg]
(including death), any property damage (real or personal) or natural resource
damage and (d) the violation of any Environmental Law. “Equity Interests” means,
with respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination; provided that
the Subordinated Notes are deemed not to constitute Equity Interests. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder. “ERISA Affiliate”
means any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Internal Revenue Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Internal Revenue Code, is treated as a single employer under
Section 414 of the Internal Revenue Code. “ERISA Event” means (a) any
“reportable event”, as defined in Section 4043 of ERISA or the regulations
issued thereunder, with respect to a Plan (other than an event for which the
30-day notice period is waived), (b) prior to the effectiveness of the
applicable provisions of the Pension Act, the existence with respect to any Plan
of an “accumulated funding deficiency” (as defined in Section 412 of the
Internal Revenue Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Internal Revenue Code or Section 302 of ERISA) applicable to such
Plan, in each case whether or not waived, (c) the filing pursuant to, prior to
the effectiveness of the applicable provisions of the Pension Act, Section
412(d) of the Internal Revenue Code or Section 303(d) of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, Section
412(c) of the Internal Revenue Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) on and after the effectiveness of the applicable provisions of the
Pension Act, a determination that any Plan is, or is expected to be, in “at-
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Internal Revenue Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Internal Revenue Code or Section 307 of ERISA, (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA; or (i) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the 8



--------------------------------------------------------------------------------



 
[exhibit101amendment033.jpg]
Internal Revenue Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable. “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor person), as in effect from time to time. “Eurodollar Base Rate”
means: (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the ICE Benchmark Association LIBOR Rate (“ICE
LIBOR”), as published by Bloomberg (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and (b) for any interest rate calculation with respect to a Base Rate
Loan on any date, the rate per annum equal to (i) ICE LIBOR, as published by
Bloomberg (or such other commercially available source providing quotations of
ICE LIBOR as may be designated by the Administrative Agent from time to time),
at approximately 11:00 a.m. London time determined two Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination. “Eurodollar Rate” means (a) for any Interest Period with respect
to any Eurodollar Rate Loan, a rate per annum determined by the Administrative
Agent to be equal to the quotient obtained by dividing (i) the Eurodollar Base
Rate for such Eurodollar Rate Loan for such Interest Period by (ii) one minus
the Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, a rate per annum determined by
the Administrative Agent to be equal to the quotient obtained by dividing (i)
the Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus
the Eurodollar Reserve Percentage for such Base Rate Loan for such day; provided
that if the Eurodollar Rate determined in accordance with any of the foregoing
shall be less than zero, the Eurodollar Rate shall be deemed to be zero for all
purposes of this Agreement. “Eurodollar Rate Loan” means a Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the 9



--------------------------------------------------------------------------------



 
[exhibit101amendment034.jpg]
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage. “Event of
Default” has the meaning specified in Section 8.01. “Excluded Taxes” means, with
respect to the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes) and
capital Taxes other than capital Taxes resulting from a Change in Law, in each
case, (i) by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the Borrower is located that are Other Connection Taxes,
(c) any backup withholding Tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e)(ii), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.01(a)(ii) or (c) and (e) any U.S. federal withholding
Taxes imposed under FATCA. “Facilities Fee Letter” means the letter agreement,
dated as of April 30, 2019 among the Borrower, Bank of America, MLPFS, Wells
Fargo Bank and WFS. “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code. “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that if the Federal
Funds Rate would otherwise be less than 0.00%, the Federal Funds Rate shall be
deemed to be 0.00%. “Foreign Lender” means any Lender that is organized under
the Laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction. “FRB” means the Board of Governors of the Federal Reserve System
of the United States. 10



--------------------------------------------------------------------------------



 
[exhibit101amendment035.jpg]
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time. “Governmental Authority” means the
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra- national bodies
such as the European Union or the European Central Bank). “Guarantee” of or by
any Person (the “guarantor”) means any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment of such Indebtedness or other
obligation, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Hazardous Materials” means (a) petroleum products and
byproducts, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance, waste, pollutant or
contaminant that is prohibited, limited or regulated by or pursuant to any law
relating to the environment. “Hedging Agreement” means any interest rate
protection agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement. “ICE LIBOR” has the meaning specified in the
definition of “Eurodollar Base Rate.” “Indebtedness” means, as to any Person at
a particular time, without duplication, all of the following whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all 11



--------------------------------------------------------------------------------



 
[exhibit101amendment036.jpg]
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
all obligations of such Person to make contingent cash payments in respect of
any acquisition, to the extent such obligations are or are required to be shown
as liabilities on the balance sheet of such Person in accordance with GAAP and
(k) Attributable Indebtedness of Securitization Transactions and Synthetic
Leases. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. “Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b). “Index Debt” means
the senior, unsecured, non-credit enhanced, long-term indebtedness for borrowed
money of the Borrower. “Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date. “Interest Period” means, as to each Eurodollar
Rate Loan, the period commencing on the date such Eurodollar Rate Loan is
disbursed or converted to or continued as a Eurodollar Rate Loan and ending on
the date one, two, three or six months (and, if agreed to by all Lenders, twelve
months) thereafter, as selected by the Borrower in its Loan Notice; provided
that: (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) any Interest Period that begins before the
Maturity Date for any Lender and would otherwise end after such Maturity Date
shall end on such Maturity Date. “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended. “Internal Revenue Service” means the United
States Internal Revenue Service. 12



--------------------------------------------------------------------------------



 
[exhibit101amendment037.jpg]
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries where the value of the property subject to such loss,
damage, destruction or condemnation is greater than or equal to 10% of the
consolidated assets of the Borrower and its Subsidiaries prior to giving effect
to such disposition. “Joint Lead Arrangers” means BANA and WFS. “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. “Lenders” means each of the Persons
identified as a “Lender” on the signature pages hereto and their successors and
assigns. “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent. “Leverage Holiday” has the meaning specified in
Section 7.05(a). “Leverage Ratio” means, on any date, the ratio of Total Debt on
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date. “LIBOR Screen Rate” means
the ICE LIBOR quote on the applicable screen page the Administrative Agent
designates to determine ICE LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time). “LIBOR Successor Rate” has the meaning given to such term in
Section 3.03(b). “LIBOR Successor Rate Conforming Changes” means, with respect
to any proposed LIBOR Successor Rate, any conforming changes to the definition
of Base Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower). “Lien” means, with respect to any asset, (a)
any mortgage, deed of trust, lien, pledge, encumbrance, charge or security
interest in or on such asset or (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset. “Loan” means an extension of credit by a
Lender to the Borrower under Article II. “Loan Documents” means this Agreement,
the 2020 Amendment, each Note and the Facilities Fee Letter. 13



--------------------------------------------------------------------------------



 
[exhibit101amendment038.jpg]
“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, one or more Accepting Lenders and the Administrative Agent.
“Loan Modification Offer” has the meaning specified in Section 2.16(a). “Loan
Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, in
each case pursuant to Section 2.02(a), which shall be substantially in the form
of Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower. “London Banking Day” means any
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market. “Maintenance Leverage Ratio” has the
meaning specified in Section 7.05(a). “Margin Stock” shall have the meaning
assigned to such term in Regulation U issued by the FRB. “Material Adverse
Effect” means a materially adverse effect on the financial condition, results of
operations or business of the Borrower and the Subsidiaries, taken as a whole.;
provided, that during the period from the 2020 Amendment Effective Date through
and including March 31, 2021, the impacts of the Coronavirus Disease 2019
(“COVID-19”), the declaration on March 13, 2020 of the national emergency
relating to COVID-19, and related legislative, regulatory and execution actions
on the financial conditions, results of operations or business of the Borrower
and the Subsidiaries will be disregarded from any determination of “Material
Adverse Effect”. “Material Indebtedness” means Indebtedness (other than the
Loans), or obligations in respect of any Hedging Agreement, of the Borrower or
any of the Subsidiaries in a principal amount exceeding $100,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time. “Material
Subsidiary” means and includes, at any time, any Subsidiary, except Subsidiaries
which, if aggregated and considered as a single Subsidiary, would not meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission. “Maturity Date” means
(i) with respect to any Lender that has not extended the Maturity Date of its
Loans pursuant to Section 2.16, the Original Maturity Date and (ii) with respect
to any tranche of Loans extended pursuant to a Loan Modification Offer, the
final maturity date as specified in the applicable Loan Modification Offer
accepted by the respective Accepting Lenders; provided, in each case, that if
such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately preceding such day. “Maximum Leverage Ratio” has the
meaning specified in Section 7.05. “Maximum Rate” has the meaning specified in
Section 10.09. 14



--------------------------------------------------------------------------------



 
[exhibit101amendment039.jpg]
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors and assigns. “Moody’s” means Moody’s Investors Service, Inc. and any
successor thereto. “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA. “Non-Accepting Lender” has the meaning specified in
Section 2.16(a). “Non-Consenting Lender” has the meaning specified in Section
10.13. “Note” or “Notes” means the Term Loan Notes, individually or
collectively, as appropriate. “Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, the Borrower arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. “OFAC” means the Office of Foreign
Assets Control of the United States Department of the Treasury. “Organization
Documents” means, (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non- U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Original Maturity Date” means the date that is the
second anniversary of the Closing Date. “Other Connection Taxes” means, with
respect to any recipient of a payment hereunder, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
all present or future stamp or documentary Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.13).
“Participant” has the meaning specified in Section 10.06(d). 15



--------------------------------------------------------------------------------



 
[exhibit101amendment040.jpg]
“Participant Register” has the meaning specified in Section 10.06(d). “PBGC”
means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time. “Permitted Amendment” has the meaning specified in Section 2.16(c).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Internal Revenue Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA. “Platform” has the meaning specified in Section 6.04.
“Pricing Level” has the meaning specified in the definition of “Applicable
Rate”. “Pro Forma Basis” means, for purposes of calculating the financial
covenant set forth in Section 7.05(a), any Disposition, Involuntary Disposition,
Acquisition or Restricted Payment shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which the Borrower was required to deliver financial
statements pursuant to Section 6.04(a) or (b). In connection with the foregoing,
(i)(a) with respect to any Disposition or Involuntary Disposition, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (b)
with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination. “PTE”
means a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time. “Public Lender”
has the meaning specified in Section 6.04. “QFC Credit Support” has the meaning
specified in Section 10.21. “Qualified Acquisition” means any acquisition by the
Borrower or any Subsidiary of (i) all or substantially all of the assets of a
Person or line of business of such Person, or (ii) at least a majority of 16



--------------------------------------------------------------------------------



 
[exhibit101amendment041.jpg]
the Equity Interests of a Person, in each case, where the aggregate
consideration (in whatever form) payable by the Borrower and its Subsidiaries is
greater than $1,000,000,000. “Register” has the meaning specified in Section
10.06(c). “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates. “Removal Effective
Date” has the meaning specified in Section 9.06(b). “Replaced Lender” has the
meaning specified in Section 10.13. “Required Lenders” means, at any time,
Lenders holding in the aggregate more than 50% of the outstanding Loans. The
outstanding Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders. “Resignation
Effective Date” has the meaning specified in Section 9.06(a). “Resolution
Authority” means an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority. “Responsible Officer” means
the chief executive officer, president, chief financial officer, treasurer,
assistant treasurer or controller of the Borrower and, solely for purposes of
the delivery of certificates pursuant to Section 4.01, the secretary or any
assistant secretary of the Borrower and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower designated in or pursuant
to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower. “Restricted Payment” means (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Subsidiary, or (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, other than a payment to the extent consisting of Equity Interests of
equal or junior ranking, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Equity Interests in the Borrower
or any SubsidiaryShare Repurchase. It is understood that the withholding of
shares, and the payment of cash to the Internal Revenue Service in an amount not
to exceed the value of the withheld shares, by the Borrower in connection with
any of its stock incentive plans shall not constitute Restricted Payments.
“Revolving Credit Agreement” means the Second Amended and Restated Credit
Agreement, originally dated as of December 21, 2011, as amended and restated as
of December 19, 2014, as further amended as of July 13, 2016, as further amended
and restated as of September 15, 2017, among the Borrower, the lenders from time
to time party thereto, and Bank of America, N.A., as administrative agent, as
amended from time to time. “S&P” means Standard & Poor’s Financial Services LLC,
a subsidiary of S&P Global, Inc., and any successor thereto. 17



--------------------------------------------------------------------------------



 
[exhibit101amendment042.jpg]
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Sanctions” means any economic sanctions administered or enforced by the United
States Government (including without limitation, OFAC), the European Union, or
Her Majesty’s Treasury. “Scheduled Unavailability Date” has the meaning given to
such term in Section 3.03(b)(ii). “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Share Repurchase” means the payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary, other than (i) a payment to
the extent consisting of Equity Interests of equal or junior ranking and (ii)
acquisitions of Equity Interests pursuant to employee and/or director stock
plans or employee and/or director compensation plans, including acquisitions (or
withholding) of Equity Interests in the Borrower or any Subsidiary pursuant to
any such plan pursuant to the term thereof or in satisfaction of withholding or
similar taxes payable by any present or former officer, employee, director or
member of management. “Specified 2020 Leverage Period” means any period of four
consecutive fiscal quarters of the Borrower ending June 30, 2020, September 30,
2020 or December 31, 2020. “Specified 2021 Leverage Period” means the period of
four consecutive fiscal quarters of the Borrower ending March 31, 2021.
“Subordinated Notes” means the Borrower’s Zero Coupon Convertible Subordinated
Notes due 2021, in an aggregate principal amount at maturity of $164,055,000,
and any other Indebtedness subordinated to the Obligations that refinances all
or any portion of such notes or for which all or any portion of such notes are
exchanged. “Subordinated Note Documents” mean the indenture under which the
Subordinated Notes were issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof. “Subsidiary” of a Person means a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the shares of Voting Stock is at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
18



--------------------------------------------------------------------------------



 
[exhibit101amendment043.jpg]
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP. “Supported QFC” has the meaning specified in Section
10.21. “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Term Loan Note” has the
meaning specified in Section 2.11. “Total Debt” means, at any time, the
consolidated total Indebtedness of the Borrower and the Subsidiaries at such
time (excluding (i) Indebtedness of the type described in clause (h) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, as determined in accordance with GAAP, and (ii) Indebtedness
incurred for the purpose of consummating a Qualified Acquisition if (and for so
long as) (A) such Qualified Acquisition has not been consummated and (B) (x) the
proceeds of such Indebtedness are held by the Borrower in the form of
unrestricted cash or cash equivalents or (y) such Indebtedness is subject to
mandatory redemption in the event such Qualified Acquisition is not
consummated). “Transactions” has the meaning specified in Section 5.02. “Type”
means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan. “UK Financial Institution” means any BRRD Undertaking (as
such term is defined under the PRA Rulebook (as amended from time to time)
promulgated by the United Kingdom Prudential Regulation Authority) or any person
subject to IFPRU 11.6 of the FCA Handbook (as amended from time to time)
promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms. “UK Resolution Authority” means the
Bank of England or any other public administrative authority having
responsibility for the resolution of any UK Financial Institution. “United
States” and “U.S.” mean the United States of America. “USA PATRIOT Act” means
The Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56
(signed into law October 26, 2001)). “U.S. Special Resolution Regimes” has the
meaning specified in Section 10.21. “Voting Stock” means, with respect to any
Person, Equity Interests issued by such Person the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency. “Wells Fargo Bank” means Wells Fargo Bank, National Association. 19



--------------------------------------------------------------------------------



 
[exhibit101amendment044.jpg]
“WFS” means Wells Fargo Securities, LLC, in its capacity as joint lead arranger
and joint book manager. “Wholly Owned Subsidiary” means any Person 100% of whose
Equity Interests are at the time owned by the Borrower directly or indirectly
through other Persons 100% of whose Equity Interests are at the time owned,
directly or indirectly, by the Borrower. “Withdrawal Liability” means liability
to a Multiemployer Plan as a result of a complete or partial withdrawal from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA. “Write-Down and Conversion Powers” means, (a) with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail- In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers. 1.02 Other Interpretive Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. 20



--------------------------------------------------------------------------------



 
[exhibit101amendment045.jpg]
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.” (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. 1.03 Accounting
Terms. (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease; provided, further, however, that Capital Lease Obligations
shall not include any obligations in respect of any lease, which would be
required to be classified and accounted for as an operating lease under GAAP
prior to giving effect to ASC 842, Leases or any proposals issued by Financial
Accounting Standards Board in connection therewith. (b) Changes in GAAP. The
Borrower will provide a written summary of material changes in GAAP and in the
consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 6.04(c). If at any time any
change (or any application thereof following such change) in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or the application thereof (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP in effect
prior to such change therein (or the application thereof) and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or the application
thereof). (c) Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenant in Section
7.05(a) shall be made on a Pro Forma Basis. (d) FASB ASC 825 and FASB ASC
470-20. Notwithstanding the above, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one 21



--------------------------------------------------------------------------------



 
[exhibit101amendment046.jpg]
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 1.05 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). 1.06 Interest Rates. The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Base Rate” or with respect
to any rate that is an alternative or replacement for or successor to any such
rate (including, without limitation, any LIBOR Successor Rate) or the effect of
any of the foregoing, or of any LIBOR Successor Rate Conforming Changes. 1.07
Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time. ARTICLE II THE
COMMITMENTS AND LOANS 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a single Loan to the Borrower
in Dollars in an amount specified by the Borrower in accordance with Section
2.02 and not to exceed its Commitment in a single drawing on the Closing Date;
provided that if for any reason the full amount of such Lender’s Commitment is
not fully drawn on the Closing Date, the undrawn portion thereof shall
automatically be cancelled thereon. The Loans shall be made by the Lenders
ratably according to their respective Applicable Percentage. Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed. 2.02
Borrowing, Conversions and Continuations of Loans. (a) The Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a Loan
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Loan Notice. Each such Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of the Borrowing of, conversion to or
continuation of, Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of the Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in 22



--------------------------------------------------------------------------------



 
[exhibit101amendment047.jpg]
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each conversion to or continuation of, Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
conversion to Base Rate Loans, shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Loan Notice shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. (b) Following receipt of a
Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection. In the
case of a Borrowing, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower. (c) Except as otherwise provided
herein, a Eurodollar Rate Loan may be continued or converted only on the last
day of the Interest Period for such Eurodollar Rate Loan. During the existence
of a Default, no Loans may be converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans. (d) The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change. (e) After giving effect to all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to all
Loans. 23



--------------------------------------------------------------------------------



 
[exhibit101amendment048.jpg]
2.03 [Reserved]. 2.04 [Reserved]. 2.05 Voluntary Prepayments of Loans. (a) The
Borrower may, upon notice from the Borrower to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans, in whole or in part without
premium or penalty; provided that (A) such notice must be in a form reasonably
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, unless
rescinded pursuant to the last sentence of this Section 2.05(a), the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.05(a) shall be
applied to the principal repayment installments thereof as directed by the
Borrower, and subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages. Each notice delivered by the Borrower pursuant to this Section 2.05
shall be irrevocable; provided that a notice of prepayment delivered by the
Borrower may state that such notice is conditioned on the occurrence of a
refinancing of all or any portion of the Loans or the occurrence of any other
event which would have provided the cash proceeds for such prepayment, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified closing date of such refinancing or other
such event) if such condition is not satisfied. 2.06 Termination or Reduction of
Aggregate Commitments. (a) Optional Reductions. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three (3) Business Days prior to the date of termination or reduction and (ii)
any such partial reduction shall be in an aggregate amount of $2,000,000 or any
whole multiple of $1,000,000 in excess thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(a) shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities (including, without limitation, credit facilities evidenced by a
credit agreement or an indenture), in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments pursuant to this Section 2.06 shall be permanent. Each
reduction of the Commitments pursuant to this Section 2.06 shall be made to the
Commitments of the Lenders in accordance with their Applicable Percentage. 24



--------------------------------------------------------------------------------



 
[exhibit101amendment049.jpg]
(b) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Aggregate Commitments under this Section 2.06.
Upon any reduction of the Aggregate Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Commitments accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. 2.07 Repayment of Loans. The remaining
unpaid principal amount of the Loans, together with all other amounts owed with
respect to the Obligations hereunder, will be payable for each Lender on such
Lender’s Maturity Date. 2.08 Interest. (a) Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of the Eurodollar Rate for such Interest Period plus the
Applicable Rate and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. (b) (i) If any
amount hereunder is not paid when due (after giving effect to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (ii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. (c)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. 2.09 Fees. The Borrower shall pay to the
Joint Lead Arrangers and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Facilities Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever. 2.10 Computation of Interest and Fees. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360- day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. 25



--------------------------------------------------------------------------------



 
[exhibit101amendment050.jpg]
2.11 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit B (a “Term Loan Note”). Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. Promptly
following the written request to a Lender by the Borrower upon the termination
of this Agreement, such Lender shall use commercially reasonable efforts to (i)
return to the Borrower each Note issued to it, or (ii) in the case of any loss,
theft or destruction of any such Note, a customary lost note affidavit in form
and substance reasonably satisfactory to the Borrower. 2.12 Payments Generally;
Administrative Agent’s Clawback. (a) General. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be. (b) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the 26



--------------------------------------------------------------------------------



 
[exhibit101amendment051.jpg]
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in the
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error. (c) Failure to
Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for the Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest. (d) Obligations of
Lenders Several. The obligations of the Lenders hereunder to make Loans, and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make its Loan or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 10.04(c). (e) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner. 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value) 27



--------------------------------------------------------------------------------



 
[exhibit101amendment052.jpg]
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. 2.14
[Reserved]. 2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law: (i) Waivers and Amendment. The
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 10.01. (ii) Reallocation of Payments. Any payment of principal,
interest, fees or other amount received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section
10.08), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to 28



--------------------------------------------------------------------------------



 
[exhibit101amendment053.jpg]
that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. (b) Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. 2.16 Certain Permitted Amendments. (a) The
Borrower may, by written notice to the Administrative Agent from time to time
beginning on the date that is 6 months after the Closing Date, but not more than
three times during the term of this Agreement (and with no more than one such
offer outstanding at any one time), make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective. Notwithstanding
anything to the contrary in Section 10.01, each Permitted Amendment shall only
require the consent of the Borrower, the Administrative Agent and those Lenders
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”), and each Permitted Amendment shall become effective only with respect
to the Loans of the Accepting Lenders. In connection with any Loan Modification
Offer, the Borrower may, at its sole option, with respect to one or more of the
Lenders that are not Accepting Lenders (each, a “Non-Accepting Lender”) replace
such Non-Accepting Lender pursuant to Section 10.13. Upon the effectiveness of
any Permitted Amendment and any assignment of any Non-Accepting Lender’s Loans
pursuant to Section 10.13, subject to the payment of applicable amounts pursuant
to Section 3.05 in connection therewith, the Borrower shall be deemed to have
made such borrowings and repayments of the Loans, and the Lenders shall make
such adjustments of outstanding Loans between and among them, as shall be
necessary to effect the reallocation of the Loans such that, after giving effect
thereto, the Loans shall be held by the Lenders (including the Eligible
Assignees as the new Lenders) ratably in accordance with their Applicable
Percentages. (b) The Borrower and each Accepting Lender shall execute and
deliver to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness 29



--------------------------------------------------------------------------------



 
[exhibit101amendment054.jpg]
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans of the Accepting Lenders, including any
amendments necessary to treat the applicable Loans of the Accepting Lenders as a
new “Class” or “Tranche” of loans hereunder. Notwithstanding the foregoing, no
Permitted Amendment shall become effective unless the Administrative Agent, to
the extent reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions, officer’s and secretary’s certificates and
other documentation consistent with those delivered on the Closing Date under
this Agreement. (c) “Permitted Amendments” means any or all of the following:
(i) an extension of the Maturity Date applicable solely to the Loans of the
Accepting Lenders, (ii) an increase in the interest rate with respect to the
Loans of the Accepting Lenders, (iii) the inclusion of additional fees to be
payable to the Accepting Lenders in connection with the Permitted Amendment
(including any commitment fees and upfront fees), (iv) [reserved], (v) such
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“Class” or “Tranche” of loans and/or commitments resulting therefrom; provided
that payments of principal and interest on Loans (including Loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.13,
except that notwithstanding Section 2.13 the Loans of the Non-Accepting Lenders
may be repaid and terminated on their applicable Maturity Date, without any pro
rata reduction of the commitments and repayment of Loans of Accepting Lenders
with a different Maturity Date and (vi) such other amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to give effect to the foregoing Permitted
Amendments. (d) This Section 2.16 shall supersede any provision in Section 10.01
to the contrary. Notwithstanding any reallocation into extending and
non-extending “Classes” or “Tranches” in connection with a Permitted Amendment,
all Loans to the Borrower under this Agreement shall rank pari-passu in right of
payment. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below. (ii) If the
Borrower or the Administrative Agent shall be required by the Internal Revenue
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on 30



--------------------------------------------------------------------------------



 
[exhibit101amendment055.jpg]
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made. (b) Payment of Other Taxes by the Borrower.
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law. (c) Tax Indemnifications. (i) Without limiting the
provisions of subsection (a) or (b) above, the Borrower shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that such indemnity shall not, as to any indemnitee, be available to the extent
that the imposition of such Taxes is determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such indemnitee. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations. (d) Evidence of Payments.
Upon request by the Borrower or the Administrative Agent, as the case may be,
after any payment of Taxes by the Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be. 31



--------------------------------------------------------------------------------



 
[exhibit101amendment056.jpg]
(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Documents are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. (ii) Without
limiting the generality of the foregoing, if the Borrower is resident for tax
purposes in the United States, (A) any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Administrative Agent certifying that such Lender is exempt from U.S. federal
backup withholding; (B) each Foreign Lender that is entitled under the Internal
Revenue Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (I) executed originals of Internal Revenue
Service Form W-8BEN or Form W- 8BEN- E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party, (II)
executed originals of Internal Revenue Service Form W-8ECI, (III) executed
originals of Internal Revenue Service Form W-8IMY and all required supporting
documentation, (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E,
as applicable, or (V) executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and 32



--------------------------------------------------------------------------------



 
[exhibit101amendment057.jpg]
(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(e)(ii)(C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed Tax exemption or Tax reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender. (iv) Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. (f) Treatment
of Certain Refunds. Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. 3.02 Illegality. If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund 33



--------------------------------------------------------------------------------



 
[exhibit101amendment058.jpg]
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. 3.03 Inability to Determine Rates. (a) If the Required
Lenders and/or other than in the case of clause (iii) below, the Administrative
Agent determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan, or (iii) the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly notify the Borrower and all Lenders. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein. (b) Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that: 34



--------------------------------------------------------------------------------



 
[exhibit101amendment059.jpg]
(i) adequate and reasonable means do not exist for ascertaining ICE LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which ICE LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or (iii) syndicated loans currently
being executed, or that include language similar to that contained in this
Section 3.03(b), are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace ICE LIBOR, then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace ICE LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. If no LIBOR Successor Rate has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement. 3.04 Increased Costs. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate); (ii) subject any Lender to any Tax of any
kind whatsoever with respect to this Agreement or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof (except in each case for Indemnified Taxes or Other Taxes 35



--------------------------------------------------------------------------------



 
[exhibit101amendment060.jpg]
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or (iii) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender; and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such additional costs incurred or reduction
suffered. (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. (c) Certificates for Reimbursement. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error; provided, however, that notwithstanding anything to the
contrary contained in this Section 3.04, in the case of any Change in Law, it
shall be a condition to a Lender’s exercise of its rights, if any, under this
Section 3.04 that such Lender shall generally be exercising similar rights with
respect to borrowers under similar agreements where available. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 15
days after receipt thereof. (d) Delay in Requests. Failure or delay on the part
of any Lender to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
3.05 Compensation for Losses. Upon demand (which demand shall set forth the
basis for compensation and a reasonable detailed calculation of such
compensation) of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of: 36



--------------------------------------------------------------------------------



 
[exhibit101amendment061.jpg]
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or (c) any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13; excluding any loss of anticipated profits,
but including any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded. 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (iii) any Lender delivers a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13. 3.07
Survival. All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent. 37



--------------------------------------------------------------------------------



 
[exhibit101amendment062.jpg]
ARTICLE IV CONDITIONS PRECEDENT TO LOANS 4.01 Conditions to Closing Date. The
obligation of each Lender to make a Loan in an amount equal to its Commitment
hereunder on the Closing Date is subject to the satisfaction or waiver (in
accordance with Section 10.01) of the following conditions precedent: (a) Loan
Documents. Receipt by the Administrative Agent of executed counterparts of this
Agreement and the other Loan Documents, each properly executed by a Responsible
Officer of the Borrower and, in the case of this Agreement, by each Lender. (b)
Opinions of Counsel. Receipt by the Administrative Agent of favorable opinions
of legal counsel to the Borrower, addressed to the Administrative Agent and the
Lenders, dated as of the Closing Date, and in form and substance reasonably
satisfactory to the Administrative Agent. (c) Consummation of the Envigo
Acquisition. The Envigo Acquisition shall have been consummated substantially
concurrently with the funding of the Loans. (d) [Reserved.] (e) Organization
Documents, Resolutions, Etc. Receipt by the Administrative Agent of the
following, each of which shall be originals or facsimiles (followed promptly by
originals), in form and substance satisfactory to the Administrative Agent and
its legal counsel: (i) copies of the Organization Documents of the Borrower
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date; (ii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the
Borrower is a party; and (iii) such documents and certifications as the
Administrative Agent may require to evidence that the Borrower is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation. (f) Closing Certificate.
Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying (i)(A) that there has not occurred since
December 31, 2018 any event or condition that has had or could reasonably be
expected, either individually or in the aggregate, to cause a material adverse
change in, or a material adverse effect on, the financial condition, results of
operations or business of the Borrower and its Subsidiaries, taken as a whole,
other than as disclosed in the Borrower’s (x) quarterly report on 38



--------------------------------------------------------------------------------



 
[exhibit101amendment063.jpg]
Form 10-Q for its fiscal quarter ending on March 31, 2019 and (y) current
reports on Form 8-K, as filed with the SEC prior to the Closing Date, (B) there
does not exist any action, suit, investigation or proceeding pending or to the
Borrower’s knowledge, threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect, (C) that the representations and warranties of the Borrower
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Closing
Date, except that (x) any such representation and warranty that is qualified by
materiality or a reference to Material Adverse Effect shall be true and correct
in all respects on and as of the Closing Date and (y) to the extent that any
such representation and warranty specifically refers to an earlier date, each
such representation and warranty shall be true and correct in all material
respects as of such earlier date (except that any such representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect shall be true and correct in all respects as of such earlier date), and
except that for purposes of this Section 4.01, the representations and
warranties contained in Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.04 and (D) that no Default or Event of Default has occurred or is continuing
as of the Closing Date and (ii) the current Debt Ratings. (g) Loan Notice: The
Administrative Agent shall have received a Loan Notice in accordance with
Section 2.02. (h) Fees. Receipt by the Administrative Agent, the Joint Lead
Arrangers and the Lenders of any fees required to be paid on or before the
Closing Date. (i) KYC Information. Receipt by the Administrative Agent and the
Lenders of all documentation and other information requested by the
Administrative Agent and the Lenders that is required to satisfy applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and, to the extent applicable, the Beneficial Ownership
Regulation. (j) Attorney Costs. Unless waived by the Administrative Agent, the
Borrower shall have paid all reasonable and documented out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced at least three (3) days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent). (k) Other. Receipt by the Administrative Agent
and the Lenders of such other documents, instruments, agreements and information
as reasonably requested by the Administrative Agent or any Lender, including,
but not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, environmental matters,
contingent liabilities and management of the Borrower and its Subsidiaries.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender 39



--------------------------------------------------------------------------------



 
[exhibit101amendment064.jpg]
prior to the proposed Closing Date specifying its objection thereto. The
Administrative Agent shall notify the Borrower and the Lenders of the occurrence
of the Closing Date, and such notice shall be conclusive and binding. ARTICLE V
REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the
Administrative Agent and each of the Lenders, on the Closing Date, that: 5.01
Organization; Powers. (a) The Borrower (i) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to (x) own its property and assets
and to carry on its business as now conducted and (y) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(iii) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except, in the case of clause
(iii), where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. (b) Each of the Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and (iii) is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required, except in the case of any of the foregoing clauses
(i), (ii) and (iii) where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. 5.02 Authorization. The execution,
delivery and performance by the Borrower of this Agreement and the transactions
contemplated hereby (including the Borrowing hereunder) (collectively, the
“Transactions”) (a) are within the Borrower’s corporate powers and have been
duly authorized by all requisite corporate and, if required, stockholder action
and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the Organization Documents of the Borrower or any Subsidiary,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, agreement or other instrument to which the Borrower or any Subsidiary
is a party or by which any of them or any of their property is or may be bound,
the effect of which could reasonably be expected to result in a Material Adverse
Effect, (ii) result in a breach of or constitute (alone or with notice or lapse
of time or both) a default under, or give rise to any right to accelerate or to
require the prepayment, repurchase or redemption of any obligation under any
such indenture, agreement or other instrument, the effect of which could
reasonably be expected to result in a Material Adverse Effect, or (iii) result
in the creation or imposition of any Lien (other than Liens permitted by Section
7.02) upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary. 5.03 Enforceability. This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law. 40



--------------------------------------------------------------------------------



 
[exhibit101amendment065.jpg]
5.04 Governmental Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the Transactions, except for such as have been made
or obtained and are in full force and effect or those which the failure to
obtain could not reasonably be expected to result in a Material Adverse Effect.
5.05 Financial Statements. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheets and related statements of income, stockholders’
equity and cash flows (a) as of and for the fiscal year ended December 31, 2018,
audited by and accompanied by the opinion of PricewaterhouseCoopers LLP,
independent public accountants, and (b) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2019, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial condition and results of operations and cash flows of
the Borrower and its consolidated Subsidiaries as of such dates and for such
periods referred to therein in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (b) above. 5.06 No Material Adverse Change. As of the
Closing Date, since December 31, 2018, there has been no material adverse change
in the financial condition, results of operations or business of the Borrower
and the Subsidiaries, taken as a whole, other than as disclosed in the
Borrower’s (i) quarterly report on Form 10-Q for its fiscal quarter ending on
March 31, 2019 and (ii) current reports on Form 8-K, as filed with the SEC prior
to the Closing Date. 5.07 [Reserved]. 5.08 Litigation; Compliance with Laws. (a)
There are not any actions, suits or proceedings at law or in equity, or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such Person (i) that purport to affect the
legality, validity or enforceability of this Agreement or the consummation of
the Transactions or (ii) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. (b) None of the Borrower
or any of the Subsidiaries is in violation of any law, rule or regulation, or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect. 5.09 Federal Reserve
Regulations. (a) The Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock. (b) No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to 41



--------------------------------------------------------------------------------



 
[exhibit101amendment066.jpg]
others for the purpose of purchasing or carrying Margin Stock or for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulations T, U or X of the FRB. 5.10 Investment Company Act. The Borrower is
not an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. 5.11 Use of Proceeds. The Borrower will
directly, or indirectly through one of its Subsidiaries, use the proceeds of the
Loans for general corporate purposes and to pay the fees and expenses incurred
in connection with the Transactions. 5.12 Tax Returns. Each of the Borrower and
the Subsidiaries has filed or caused to be filed all federal, state, local and
foreign Tax returns or materials required to have been filed by it and has paid
or caused to be paid all Taxes due and payable by it and all assessments
received by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. 5.13 No
Material Misstatements. None of (a) the Confidential Information Memorandum or
(b) any other information, report, financial statement, exhibit or schedule
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement (other than any
information of a general economic or industry nature) contains, when furnished,
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein taken as a whole, in the light of the
circumstances under which they were made, not materially misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
at the time prepared and at the time furnished to the Administrative Agent or
any Lender and due care in the preparation of such information, report,
financial statement, exhibit or schedule (it being understood that projections
as to future events are not to be viewed as facts or guaranties of future
performance, that actual results during the period or periods covered by such
projections may differ from the projected results and that such differences may
be material and that no assurances are being given that such projections will be
in fact realized). 5.14 Employee Benefit Plans. (a) No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in a Material Adverse
Effect. (b) As of the Closing Date, the Borrower is not and will not be (1) an
employee benefit plan subject to Title I of ERISA, (2) a plan or account subject
to Section 4975 of the Internal Revenue Code, (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code, or (4) a “governmental plan” within the meaning of ERISA. 42



--------------------------------------------------------------------------------



 
[exhibit101amendment067.jpg]
5.15 Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries (a)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) is subject to any Environmental Liability, (c) has received written notice
of any claim with respect to any Environmental Liability or (d) knows of any
basis for any Environmental Liability of the Borrower or the Subsidiaries. 5.16
Senior Indebtedness. The Loans and other obligations hereunder constitute
“Senior Indebtedness” under and as defined in the Subordinated Note Documents.
5.17 No Default. No Default has occurred and is continuing. 5.18 OFAC. Neither
the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction. 5.19 Anti-Corruption Laws and Sanctions. The
Borrower and its Subsidiaries have conducted their businesses in compliance in
all material respects with applicable anti-corruption laws and Sanctions and
have instituted and maintained policies and procedures reasonably designed to
promote and achieve compliance with such laws. 5.20 EEA Financial Institutions.
The Borrower is not an EEA Financial Institution. ARTICLE VI AFFIRMATIVE
COVENANTS So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent indemnification obligations for which no claim has been asserted),
the Borrower shall and shall cause each Subsidiary to: 6.01 Existence;
Businesses and Properties; Compliance with Laws. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except as otherwise permitted under Section 7.03. 43



--------------------------------------------------------------------------------



 
[exhibit101amendment068.jpg]
(b) Preserve, renew and maintain in full force and effect its good standing
under the laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. (c) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names, and
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, in each case except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. 6.02 Insurance. Maintain with responsible and reputable
insurance companies insurance, to such extent and against such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations. 6.03 Obligations and Taxes. Pay its Indebtedness and other
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof shall be contested in
good faith by appropriate proceedings and the Borrower shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. 6.04 Financial Statements, Reports, etc. In
the case of the Borrower, furnish to the Administrative Agent: (a) within 105
days after the end of each fiscal year, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the
close of and for such fiscal year, together with comparative figures for the
immediately preceding fiscal year, all audited by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; (b) within 50 days after the
end of each of the first three fiscal quarters of each fiscal year, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the close of and for such fiscal quarter and the
then elapsed portion of the fiscal year, and comparative figures for the same
periods in the immediately preceding fiscal year, all certified by one of its
Responsible Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a Compliance Certificate executed by a Responsible
Officer of the Borrower (i) certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenant contained in Section 7.05(a) and (iii) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements 44



--------------------------------------------------------------------------------



 
[exhibit101amendment069.jpg]
referred to in Section 5.05 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed to its shareholders generally, as the case may be; (e) [reserved];
(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; (g) promptly,
following a request by any Lender, all documentation and other information that
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation. Documents required to be delivered pursuant to this Section 6.04 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Borrower shall deliver paper copies of such
documents required to be delivered pursuant to Section 6.04(a) and (b) to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents required to be delivered pursuant to Section
6.04(a) and (b). The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery by a Lender, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market- related activities with respect to such Persons’
securities. The Borrower hereby agrees that upon the written request of the
Administrative Agent (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Lead Arrangers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials 45



--------------------------------------------------------------------------------



 
[exhibit101amendment070.jpg]
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” 6.05 Litigation and Other
Notices. In the case of the Borrower, furnish to the Administrative Agent prompt
written notice of the following after actual knowledge thereof by any
Responsible Officer of the Borrower: (a) any Event of Default or Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto; (b) the filing or
commencement of, or any written threat or notice of intention of any Person to
file or commence, any action, suit or proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect; (c) any change in the rating by S&P or Moody’s of the Index Debt; and
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect. 6.06 Maintaining Records; Access to Properties and
Inspections. Keep books of record and account in all material respects in
conformity with GAAP and all requirements of law in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Borrower or
any Subsidiary with the officers thereof and independent accountants therefor;
provided that, unless a Default or Event of Default has occurred and is
continuing, the costs and expenses of such a visitation or inspection shall be
the responsibility of the inspecting party or parties. Notwithstanding the
foregoing or any other provision of this Agreement, in no event will the
Borrower or its Subsidiaries be required to disclose to the Administrative Agent
or any Lender privileged documents or other documents the disclosure of which
would violate regulatory or contractual confidentiality obligations binding upon
the Borrower or any of its Subsidiaries. 6.07 Use of Proceeds. Use the proceeds
of the Loans only for the purposes set forth in Section 5.11. 6.08
Anti-Corruption Laws and Sanctions. Maintain policies and procedures reasonably
designed to promote and achieve compliance by the Borrower and its Subsidiaries
with applicable anti-corruption laws and Sanctions. 46



--------------------------------------------------------------------------------



 
[exhibit101amendment071.jpg]
ARTICLE VII NEGATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than any contingent indemnification obligations for which no
claim has been asserted), the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly: 7.01 Subsidiary Indebtedness. With
respect to the Subsidiaries, incur, create, issue, assume or permit to exist any
Indebtedness or preferred stock, except: (a) Indebtedness or preferred stock
existing on the Closing Date and having a principal amount (or, in the case of
preferred stock, a liquidation preference), in each case, of less than
$25,000,000 and, in the case of any such Indebtedness, any extensions, renewals
or replacements thereof to the extent the principal amount of such Indebtedness
is not increased, and such Indebtedness, if subordinated to the Obligations,
remains so subordinated on terms no less favorable to the Lenders, and the
original obligors in respect of such Indebtedness remain the only obligors
thereon; (b) Indebtedness created or existing hereunder; (c) intercompany
Indebtedness or preferred stock to the extent owing to or held by the Borrower
or another Subsidiary; (d) Indebtedness of any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness at any time outstanding permitted by this
Section 7.01(d), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 7.01(e) and then
outstanding and all Indebtedness incurred pursuant to Section 7.01(f) and then
outstanding, shall not exceed the greater of (x) $750,000,000 and (y) 15% of
Consolidated Net Worth; (e) Capital Lease Obligations in an aggregate principal
amount at any time outstanding, when combined with the aggregate principal
amount of all Indebtedness incurred pursuant to Section 7.01(d) and then
outstanding and Section 7.01(f) and then outstanding, not to exceed the greater
of (x) $750,000,000 and (y) 15% of Consolidated Net Worth; (f) Indebtedness of
any Person that becomes a Subsidiary after the Closing Date; provided that (i)
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) immediately before and after such Person becomes a Subsidiary,
no Event of Default or Default shall have occurred and be continuing and (iii)
the aggregate principal amount of Indebtedness at any time outstanding permitted
by this clause (f), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 7.01(d) and then outstanding and all
Capital Lease Obligations incurred pursuant to Section 7.01(e) and then
outstanding, shall not exceed the greater of (x) $750,000,000 and (y) 15% of
Consolidated Net Worth; (g) Indebtedness under performance bonds or with respect
to workers’ compensation claims, in each case incurred in the ordinary course of
business; and 47



--------------------------------------------------------------------------------



 
[exhibit101amendment072.jpg]
(h) additional Indebtedness (including attributable Indebtedness in respect of
Sale and Leaseback Transactions) or preferred stock of the Subsidiaries to the
extent not otherwise permitted by the foregoing clauses of this Section 7.01 in
an aggregate principal amount at any time outstanding (or, in the case of
preferred stock, with an aggregate liquidation preference), when combined
(without duplication) with the amount of obligations of the Borrower and its
Subsidiaries secured by Liens pursuant to Section 7.02(l) and then outstanding,
not to exceed the greater of (x) $750,000,000 and (y) 15% of Consolidated Net
Worth. 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except: (a) Liens on
property or assets of the Borrower and its Subsidiaries existing on the Closing
Date and encumbering property or assets with a fair market value, and securing
obligations having a principal amount, in each case of less than $25,000,000;
provided that (x) such Liens shall secure only those obligations which they
secure on the Closing Date and extensions, renewals and replacements thereof
permitted hereunder and (y) such Liens shall not apply to any other property or
assets of the Borrower or any of the Subsidiaries; (b) any Lien existing on any
property or asset prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien does not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof permitted hereunder; (c) Liens for Taxes not yet delinquent
or which are being contested in compliance with Section 6.03; (d) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business and securing obligations that are not
overdue by more than 90 days or which are being contested in compliance with
Section 6.03; (e) pledges and deposits made in the ordinary course of business
in compliance with workmen’s compensation, unemployment insurance and other
social security laws or regulations; (f) deposits to secure the performance of
bids, trade contracts (other than for Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (g) zoning restrictions, easements, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount and do not materially detract from the marketability of the property
subject thereto or interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries; (h) purchase money security interests in
real property, improvements thereto or equipment hereafter acquired (or, in the
case of improvements, constructed) by the Borrower or any Subsidiary; provided
that (i) such security interests secure Indebtedness not prohibited by Section
7.01, (ii) such 48



--------------------------------------------------------------------------------



 
[exhibit101amendment073.jpg]
security interests are incurred, and the Indebtedness secured thereby is
created, within 180 days after such acquisition (or construction) and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary; (i) Liens in respect of judgments that do not constitute an
Event of Default; (j) Liens, if any, in favor of the administrative agent on
cash collateral delivered under the Revolving Credit Agreement; (k) Liens on
property or assets of the Borrower and its Subsidiaries securing Indebtedness
permitted by Section 7.01(e); provided that (x) any such Lien shall attach to
the property being acquired, constructed or improved with such Indebtedness and
(y) such Liens do not apply to any other property or assets of the Borrower or
any Subsidiary; and (l) Liens not otherwise permitted by the foregoing clauses
of this Section 7.02 securing obligations otherwise permitted by this Agreement
in an aggregate principal and face amount at any time outstanding, when combined
(without duplication) with the amount of Indebtedness or preferred stock of
Subsidiaries incurred pursuant to Section 7.01(h) and then outstanding, not to
exceed the greater of (x) $750,000,000 and (y) 15% of Consolidated Net Worth.
7.03 Mergers, Consolidations and Sales of Assets. Merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions (whether pursuant to a merger, consolidation or
otherwise)) all or substantially all the assets (whether now owned or hereafter
acquired) of the Borrower and its Subsidiaries, taken as a whole, or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing, (a) any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (b) any Person (other than the
Borrower) may merge into or consolidate with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary, (c) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (d) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets, and the Borrower may sell, transfer, lease
or otherwise dispose of any Subsidiary, in each case pursuant to one or more
mergers or consolidations of any Subsidiary with other Persons (other than the
Borrower) so long as after giving effect to such merger or consolidation or
series of mergers and consolidations, as the case may be, the Borrower and its
Subsidiaries have not sold, transferred, leased or otherwise disposed of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole. 7.04 Business of Borrower and Subsidiaries. Engage to any material extent
in any business or business activity other than businesses of the type currently
conducted by the Borrower and the Subsidiaries and business activities
reasonably related thereto. 7.05 Maximum Leverage Ratio. (a) Permit the Leverage
Ratio (a) on the last day of any Specified 2020 Leverage Period, in each case
taken as one accounting period, to be greater than 5.00:1.00, (b) on the last
day of the Specified 2021 Leverage Period, taken as one accounting period, to be
greater than 4.50:1.00 and (c) at any time 49



--------------------------------------------------------------------------------



 
[exhibit101amendment074.jpg]
following the end of the Specified 2021 Leverage Period, on the last day of any
period of four consecutive fiscal quarters of the Borrower, in each case taken
as one accounting period, to be greater than 4.00:1.00 (the “MaximumMaintenance
Leverage Ratio”); provided that, in the event the Borrower consummates a
Qualified Acquisition at any time following the end of the Specified 2021
Leverage Period, the Borrower may elect uponby notice to the Administrative
Agent (which election may be made (x) at any time on or prior to the date that
the next Compliance Certificate is delivered pursuant to Section 6.04(c)
following the consummation of such Qualified Acquisition and (y) in such
Compliance Certificate) that the MaximumMaintenance Leverage Ratio be (and,
subject to this Section 7.05(a), the MaximumMaintenance Leverage Ratio shall be)
(i) with respect to the last day of the fiscal quarter in which such Qualified
Acquisition is consummated and with respect to the last day of each of the next
succeeding three (3) fiscal quarters, 4.50:1.00 (a “Leverage Holiday”) and (ii)
with respect to the last day of the fiscal quarter following the first
anniversary of the consummation of such Qualified Acquisition and thereafter,
4.00:1.00;, provided further that, following any Leverage Holiday, the Borrower
shall not be entitled to make another such election unless and until the
MaximumMaintenance Leverage Ratio shall have been equal to or less than
4.00:1.00 on the last day of at least two fiscal quarters following the end of
the preceding Leverage Holiday. (b) Consummate a Share Repurchase at any time
during the period commencing from and after the 2020 Amendment Effective Date
and ending on March 31, 2021 (such period, the “Compliance Leverage Ratio
Period”) if, after giving effect to such Share Repurchase, the Leverage Ratio
would be greater than 4.50:1.00. 7.06 Organization Documents. Amend, modify or
change the Organization Documents of the Borrower in a manner materially adverse
to the Lenders. 7.07 Sanctions. Directly, or indirectly, use the proceeds of any
Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, that, at the time of
such funding, is the subject of Sanctions, or in any country or territory that,
at the time of such funding, is a Designated Jurisdiction, except to the extent
licensed by OFAC or otherwise authorized under U.S. law, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Joint
Lead Arranger, Administrative Agent or otherwise) of Sanctions. 7.08
Anti-Corruption Laws. Directly, or to the knowledge of the Borrower, indirectly
use the proceeds of any Loan for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other
similar legislation in other jurisdictions. 50



--------------------------------------------------------------------------------



 
[exhibit101amendment075.jpg]
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any of the
following shall constitute an Event of Default: (a) any representation or
warranty made or deemed made in or in connection with this Agreement or the
Borrowing hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to this Agreement, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished; (b) the Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five Business Days
after the same becomes due, any interest on any Loan, or any fee due hereunder,
or (iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; (c) default shall be made in
the due observance or performance by the Borrower of any covenant, condition or
agreement contained in Section 6.01(a) (with respect to the Borrower), 6.05(a)
or 6.07 or in Article VII; (d) default shall be made in the due observance or
performance by the Borrower of any covenant, condition or agreement contained in
this Agreement (other than those specified in paragraphs (b) or (c) above) and
such default shall continue unremedied for a period of 30 days after the earlier
of (i) the date such default first becomes known to any Responsible Officer of
the Borrower and (ii) written notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender); (e) (i)
the Borrower or any Material Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable grace period), or (ii) any other event or condition occurs (after
giving effect to any applicable grace period) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than customary non-default mandatory
prepayment requirements, including mandatory prepayment events associated with
asset sales, casualty events, debt or equity issuances, extraordinary receipts
or borrowing base limitations); (f) an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Borrower or any Material Subsidiary, or of
a substantial part of the property or assets of the Borrower or a Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of the Borrower or a Material Subsidiary or (iii) the winding-up or
liquidation of the 51



--------------------------------------------------------------------------------



 
[exhibit101amendment076.jpg]
Borrower or any Material Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; (g) the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (f) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of the property or assets of the Borrower or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing; (h) a judgment for the payment of
money in an amount in excess of $100,000,000 shall be rendered against the
Borrower or any Material Subsidiary and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any Material Subsidiary to enforce any
such judgment; provided, however, that any such judgment shall not be an Event
of Default under this paragraph (h) if and for so long as (i) the entire amount
of such judgment in excess of $100,000,000 is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of the amount of such judgment; (i) an ERISA Event shall have occurred that
results in liability of the Borrower and its ERISA Affiliates exceeding
$100,000,000; or (j) there shall have occurred a Change in Control. 8.02
Remedies Upon Event of Default. If any Event of Default occurs and is continuing
at any time, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by written notice to the Borrower, take any or
all of the following actions: (a) declare the commitment of each Lender to make
Loans to be terminated, whereupon such commitments and obligation shall be
terminated; (b) declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and (c) exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents; provided, however, that upon the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to 52



--------------------------------------------------------------------------------



 
[exhibit101amendment077.jpg]
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.15, be applied by the Administrative Agent in
the following order: First, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such; Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid interest on the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third held by them; Fourth, to payment of that portion
of the Obligations constituting accrued and unpaid principal of the Loans
ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth held by them; and Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law. ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority.
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are incidental
thereto. The provisions of this Article (other than Section 9.06) are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. 53



--------------------------------------------------------------------------------



 
[exhibit101amendment078.jpg]
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. 9.03 Exculpatory
Provisions. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender. The Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan 54



--------------------------------------------------------------------------------



 
[exhibit101amendment079.jpg]
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 9.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. 9.06 Resignation of
Administrative Agent. (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor (and so long as an Event of Default has not occurred and is
continuing, with the consent of the Borrower (not to be unreasonably withheld or
delayed)), which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders and so long as an Event of Default has
not occurred and is continuing, the Borrower) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint (and so long as an Event of Default has
not occurred and is continuing, with the consent of the Borrower (not to be
unreasonably withheld or delayed)) a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender, the Required Lenders may, to the extent permitted by
applicable Law by notice in writing to the Borrower and such Person remove such
Person as the Administrative Agent and, so long as an Event of Default has not
55



--------------------------------------------------------------------------------



 
[exhibit101amendment080.jpg]
occurred and is continuing, with the consent of the Borrower (not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, (2) all payments and
communications provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly and (3) all determinations
provided to be made by the Administrative Agent shall instead be made by the
Required Lenders, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. 9.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. 9.08 No Other Duties; Etc. Anything herein to the
contrary notwithstanding, none of the bookrunners, arrangers, syndication agents
or co-agents shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. 9.09
Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: 56



--------------------------------------------------------------------------------



 
[exhibit101amendment081.jpg]
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. No amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that (a) no such amendment, waiver or consent
shall: (i) extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 4.01 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender); (ii) postpone any date
fixed by this Agreement or any other Loan Document for any payment of principal
(excluding voluntary prepayments), interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment (subject to an
extension of the Maturity Date, and/or decrease of any scheduled amortization,
in respect of the Loans of any Lender in accordance with Section 2.16); 57



--------------------------------------------------------------------------------



 
[exhibit101amendment082.jpg]
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the final proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder
so long as the primary purpose of the amendments thereto was not to reduce the
interest or fees payable hereunder; or (iv) change any provision of this Section
10.01(a) or the definition of “Required Lenders” without the written consent of
each Lender directly affected thereby; or (v) release the Borrower from its
obligations to pay principal or interest on the Loans or any other amounts or
obligations payable by the Borrower hereunder (unless otherwise permitted by
clauses (i), (ii) and (iii) above without the consent of each Lender) or permit
the Borrower to assign or otherwise transfer any of its rights or obligations
hereunder or under the other Loan Documents, without the written consent of each
Lender directly affected thereby; or (vi) affect the pro rata sharing of
payments among Lenders as provided for in Section 2.12(a), Section 2.13 or
Section 8.03 without the written consent of each Lender directly affected
thereby; and (b) unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; provided, however, that
notwithstanding anything to the contrary herein, (i) the Facilities Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (ii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein, (iv) the Required Lenders shall determine whether or not to
allow the Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders and (v) the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or enter into additional Loan Documents in
order to implement any LIBOR Successor Rate and LIBOR Successor Rate Conforming
Changes or otherwise effectuate the terms of Section 3.03(b) in accordance with
the terms of Section 3.03(b). 58



--------------------------------------------------------------------------------



 
[exhibit101amendment083.jpg]
Notwithstanding the foregoing, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within 10 Business Days following receipt of notice thereof. Further,
notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement, to permit the extensions of credit from time to time outstanding
hereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.13 or Section
8.03 or any other provision hereof relating to pro rata sharing of payments
among the Lenders to the extent necessary to effectuate any of the amendments
(or amendments and restatements) enumerated in clause (i) above. 10.02 Notices
and Other Communications; Facsimile Copies. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing (including
electronic format such as electronic mail or telecopier) and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Borrower or
the Administrative Agent, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower). Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications shall be
subject to subsection (b). (b) Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has 59



--------------------------------------------------------------------------------



 
[exhibit101amendment084.jpg]
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). (d) Change of Address, Etc.
Each of the Borrower and the Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. (e) Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not, as to such Person, be available to the
extent that such losses, costs, expenses and liabilities are determined by a 60



--------------------------------------------------------------------------------



 
[exhibit101amendment085.jpg]
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Person (or the
gross negligence or willful misconduct of such Person’s controlled affiliates,
officers, directors or employees). All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. (f) Private Side Designation. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non- public information with respect to the Borrower, its Affiliates or their
respective securities for purposes of United States Federal or state securities
laws. 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Borrower or any of them shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 9.01 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13) or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.01 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders. 10.04 Expenses; Indemnity; and Damage Waiver. (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable and documented out-of- pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, due diligence, negotiation,
execution, delivery, administration and syndication of this Agreement and the
other Loan Documents or the preparation, negotiation, execution, delivery and
administration of any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable 61



--------------------------------------------------------------------------------



 
[exhibit101amendment086.jpg]
and documented out-of-pocket fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights following the occurrence and during the continuance of
an Event of Default (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Notwithstanding
the foregoing, the obligation to reimburse the Lenders for fees, charges and
disbursements of counsel in connection with the matters described in clause (ii)
above shall be limited to one separate law firm for the Administrative Agent and
the Lenders in each relevant jurisdiction (unless there shall exist an actual or
perceived conflict of interest among the Administrative Agent and the Lenders,
in which case, one or more additional law firms in each relevant jurisdiction
shall be permitted to the extent necessary to eliminate such conflict). (b)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each Joint Lead Arranger and
each syndication agent hereunder, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (I) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from (x) the gross negligence or willful misconduct of such Indemnitee (or the
gross negligence or willful misconduct of such Indemnitee’s controlled
affiliates, officers, directors or employees) or (y) a breach in bad faith of
such Indemnitee’s obligations under the Loan Documents, in each case if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (II) result from any
dispute solely among the Indemnitees other than any claims against an Indemnitee
in its capacity or in fulfilling its role as Administrative Agent or any similar
role under this Agreement and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. Notwithstanding the
foregoing, the Borrower shall not be liable for the fees, charges and
disbursements of more than one separate law firm for all Indemnitees in each
relevant jurisdiction with respect to the same matter (unless there shall exist
an actual or perceived conflict of interest among the Indemnitees, in which
case, one or more additional law firms shall be permitted in each relevant
jurisdiction to the extent necessary to eliminate such conflict). Without
limiting the provisions of Section 3.01(c), this Section 10.4(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. (c) Reimbursement by Lenders. To
the extent that the Borrower for any reason fails to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
62



--------------------------------------------------------------------------------



 
[exhibit101amendment087.jpg]
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d). (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, (i) the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof and (ii) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for direct or actual damages arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby, except to the extent such damages
are determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from (x) such Indemnitee’s gross negligence, bad
faith or willful misconduct or (y) such Indemnitee’s material breach of this
Agreement or any other Loan Document. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, in each case not resulting from such
Indemnitee’s gross negligence, bad faith or willful misconduct as determined by
a court of competent jurisdiction by final and nonappealable judgment. (e)
Payments. All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor. (f) Survival. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 10.05 Payments Set
Aside. To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under 63



--------------------------------------------------------------------------------



 
[exhibit101amendment088.jpg]
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement. 10.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents; provided that any such assignment shall be subject
to the following conditions: (i) Minimum Amounts. (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or the Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the “Trade
Date”, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met. (ii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition: (A) the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default pursuant to Section 64



--------------------------------------------------------------------------------



 
[exhibit101amendment089.jpg]
8.01(b), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall have been deemed to have
consented to any such assignment unless it shall have objected thereto by
written notice to the Administrative Agent within 10 Business Days after
receiving written notice thereof; (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender. (iii) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (iv) No Assignment to Certain Persons. No such assignment shall
be made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person. (v) Certain Additional
Payments. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (x) entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and (y) otherwise subject to the obligations set forth in Section
10.07. Upon written request of the Borrower to the assigning Lender, such
assigning Lender shall use commercially 65



--------------------------------------------------------------------------------



 
[exhibit101amendment090.jpg]
reasonable efforts to (x) return any related Note issued to the assigning
Lender, or (y) in the case of any loss, theft or destruction of any such Note,
provide a customary lost note affidavit from the assigning Lender in form and
substance reasonably satisfactory to the Borrower. Upon request, the Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. Upon request by
the Borrower, the Administrative Agent shall promptly notify the Borrower of any
transfer by a Lender of its rights or obligations under this Agreement not
subject to the Borrower’s consent in the form of a list of current Lenders,
although the failure to give any such information shall not affect any
assignments or result in any liability by the Administrative Agent. (c)
Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Participations. Any
Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a
natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(v) of Section 10.01(a) that affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such 66



--------------------------------------------------------------------------------



 
[exhibit101amendment091.jpg]
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (e) Limitation on
Participant Rights. A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant if such Lender had not sold the participation, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender. (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. 10.07 Treatment of Certain Information;
Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of, and not disclose, the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, to its
auditors and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives who need to know such
Information in connection with this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will be subject to customary confidentiality
obligations of professional practice or agree to be bound by the terms of this
Section (or language substantially similar to this Section) with the disclosing
party responsible for such person’s compliance with this Section), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the disclosing party
agrees, to the extent permitted by law, rule or regulation and reasonably
practicable, to inform the Borrower, except with respect to any customary audit
or customary examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, in advance
thereof, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; provided that the Person required to disclose
such information shall take reasonable efforts (at the Borrower’s expense) to
ensure that any Information so disclosed shall be afforded confidential
treatment, to the extent permitted by law, rule or regulation and reasonably
practicable, to inform the Borrower, except with respect to any customary audit
or customary examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly in
advance thereof, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to such Person
agreeing to be subject to the provisions of this Section 10.07 or an agreement
containing provisions at least as restrictive as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction under which payments are to be made by reference to the
Borrower and its 67



--------------------------------------------------------------------------------



 
[exhibit101amendment092.jpg]
obligations, this Agreement or payments hereunder, (g) with the consent of the
Borrower, (h) to any rating agency when required by it in connection with rating
the Borrower or the credit facility provided hereunder; provided, that prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Information received by it from the Administrative Agent
or any Lender, (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans or (j) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower who is not, to the knowledge of the Administrative Agent or such
Lender, under an obligation of confidentiality to the Borrower with respect to
such Information. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any of the Lenders in
connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses. Each of
the Administrative Agent and the Lenders acknowledges that (a) the Information
may include material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws. 10.08 Set-off. If an Event of
Default shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. 68



--------------------------------------------------------------------------------



 
[exhibit101amendment093.jpg]
10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 10.10 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied. 10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited. 69



--------------------------------------------------------------------------------



 
[exhibit101amendment094.jpg]
10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in Section
10.01 but requires the unanimous consent of all Lenders or all Lenders directly
affected thereby (as applicable), (iv) any Lender is a Defaulting Lender or Non-
Accepting Lender, or (v) any Lender delivers a notice pursuant to Section 3.02
(each Lender described in the foregoing clauses (i) through (v), a “Replaced
Lender”), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (a) the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 10.06(b); (b) such Lender shall have received payment of an amount equal
to one hundred percent (100%) of the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts); (c) in the case of
any such assignment resulting from a claim for compensation under Section 3.04
or payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; and (e) in the case of any
such assignment resulting from a Non-Consenting Lender’s failure to consent to a
proposed change, waiver, discharge or termination with respect to any Loan
Document, the applicable replacement bank, financial institution or Fund
consents to the proposed change, waiver, discharge or termination; provided that
the failure by such Replaced Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Replaced Lender
and the mandatory assignment of such Replaced Lender’s Commitments and
outstanding Loans pursuant to this Section 10.13 shall nevertheless be effective
without the execution by such Replaced Lender of an Assignment and Assumption. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW
70



--------------------------------------------------------------------------------



 
[exhibit101amendment095.jpg]
OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. (b) SUBMISSION TO
JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c)
WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 10.15 Waiver of
Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT 71



--------------------------------------------------------------------------------



 
[exhibit101amendment096.jpg]
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. 10.16 Electronic Execution of Assignments and
Certain Other Documents. The words “execution,” “signed,” “signature”,
“delivery” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, waivers and consents) shall be deemed to include
electronic signaturesElectronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signaturesElectronic Signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it. Without limiting the generality of the foregoing, the Borrower hereby (i)
agrees that, for all purposes, including without limitation, in connection with
any workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders and the Borrower,
electronic images of this Agreement (including with respect to any signature
pages hereto) shall have the same legal effect, validity and enforceability as
any paper original and (ii) waives any argument, defense or right to contest the
validity or enforceability of this Agreement based solely on the lack of paper
original copies thereof, including with respect to any signature pages hereto.
Upon the reasonable request of the Administrative Agent or any Lender, any
Electronic Signature of any party to this Agreement shall, as promptly as
practicable, be followed by such manually executed counterpart (which may be by
fax or other electronic imaging). For purposes hereof, “Electronic Signature”
shall have the meaning assigned to it by 15 USC §7006, as it may be amended from
time to time. 10.17 USA PATRIOT Act. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act and the Beneficial Ownership Regulation, it is required to (a)
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act and (b) obtain a
certification from the Borrower regarding the beneficial ownership of the
Borrower to the extent required by the Beneficial Ownership Regulation. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act. 10.18 No Advisory or Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders and the Joint Lead Arrangers, are arm’s-length commercial transactions
between the Borrower and its Affiliates, on 72



--------------------------------------------------------------------------------



 
[exhibit101amendment097.jpg]
the one hand, and the Administrative Agent, the Lenders and the Joint Lead
Arrangers, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, each Lender and each
of the Joint Lead Arrangers each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not and will not be acting as an advisor, agent or fiduciary, for the
Borrower or any of Affiliates or any other Person and (ii) neither the
Administrative Agent nor any Lender nor any Joint Lead Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Lenders and the Joint Lead Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender nor any Joint Lead Arranger has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Lenders or the Joint Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby. 10.19 Lender
ERISA Representation. (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Joint Lead Arrangers and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3- 101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the entrance into,
participation in, administration of and performance of the Loans, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84- 14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or 73



--------------------------------------------------------------------------------



 
[exhibit101amendment098.jpg]
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). 10.20 Acknowledgement
and Consent to Bail-In of EEAAffected Financial Institutions. Solely to the
extent any Lender that is an EEAAffected Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by an EEAthe applicable Resolution Authority to
any such liabilities arising hereunder which may be payable to it by any Lender
that is an EEAAffected Financial Institution; and (b) the effects of any Bail-In
Action on any such liability, including, if applicable: (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEAAffected Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or (iii) the variation of the terms of such liability in connection
with the exercise of the write- down and conversion powers of any EEAthe
applicable Resolution Authority. 10.21 Acknowledgement Regarding Any Supported
QFCs. To the extent that the Loan Documents provide support, through a guarantee
or otherwise, for any swap contract or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such 74



--------------------------------------------------------------------------------



 
[exhibit101amendment099.jpg]
Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): (a) In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 10.21, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). [SIGNATURE PAGES FOLLOW] 75



--------------------------------------------------------------------------------



 